Dissenting statement by
PRICE, J.:
Where the Commonwealth seeks to toll the statute of limitations by establishing one of the exceptions discussed by the majority, it must allege the exception in the indictment or information. Commonwealth v. Bender, 251 Pa.Super. 454, 380 A.2d 868 (1977); Commonwealth v. Creamer, 236 *622Pa.Super. 168, 345 A.2d 212 (1974); Commonwealth v. Cody, 191 Pa.Super. 354, 156 A.2d 620 (1959). The informations involved in this appeal contain no such allegation. I believe the judgments of sentence must be reversed and appellant discharged.
SPAETH/ J. joins in this dissenting statement.
JACOBS, former P. J., and HOFFMAN, J., did not participate in the consideration or decision of this case.